FILE COPY


                               ELECTRONIC RECORD




COA#       11-12-00349-CR                        OFFENSE:        OTHER CRIMINAL


           Daniel Vasquez Dominguez
STYLE:     v. The State of Texas                 COUNTY:         Taylor

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    104th District Court


DATE: 2/27/15                    Publish: NO     TC CASE #:      13674-B




                        IN THE COURT OF CRIMINAL APPEALS



          Daniel Vasquez Dominguez v.
STYLE:    The State of Texas                          CCA#:      PD-0346-15

         ?R0    SE                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                5T~X</CA;                             JUDGE:

DATE:           SuLH A^,Z{?/S                         SIGNED:                           PC:_

JUDGE:                 / O                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

         PRO Sir        PFrmnxr                    REHEARING IN CCA IS:

 FORDISCRETIONARY REVIEW                           JUDGE:

 is Kgfi/set
 DATE tlloj^'ir                                                              ELECTRONIC RECORD


         ^Mflfes^
           JUDGE